DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/JP2018/014463, filed on 04/04/2018; which claims priority from Japan Patent application JP2017-099052, filed on 05/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020, 12/30/2020 and 02/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 5-7, 9 is/are rejected under 35 U.S.C. 102 (a) (1) and (a)(2) as being anticipated  by Leigh et al. (WO0061113).
The limitation of claims 1, 3, 5-7 and 9 is met by Leigh et al. disclosing a composition comprising 50 parts of enzyme modified lecithin  (monoacyl phospholipid (MAPC): phospholipid lipid (PC) = 60:30), 30 parts of ethyl oleate, 10 part of Vitamin E, 17.5 parts of ethanol, 10 parts of propylene glycol and 5 parts of water. 0.25g of this composition was diluted with 10ml of water to yield a clear yellowish opalescent dispersion with particle size of about 180nm (page 19, example 1-2). The total amount of composition is 50+30+10+17.5+10+5=122.5, the amount of MAPC and PC = 50/122.5=40.8%, the amount of ethyl oleate (oil) = 30/122.5=24.5%, the amount of ethanol is 17.5/122.5=14.3%. Since the composition is diluted with water to provide a nanometer dispersion, is considered as self-emulsifiable; Vitamin E has poorly aqueous solubility and is considered as sparingly soluble substance; since synthetic surfactant is not present (0%), still meets the limitation of synthetic surfactant 10% by mass or less (including 0%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (WO0061113).

 	In arguendo that claims 1, 3, 5-7, 9 are not anticipated by Leigh et al., claims 1, 3, 5-7, 9 are still obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Leigh et al.  teaches a mixture of membrane lipid(s), lipophilic component, hydrophilic medium and optionally a biologically active compound(s). The membrane lipid component consists of one or more monoacyl membrane lipids preferably, but not necessarily, in association with one or more diacyl membrane lipids. The monoacyl derivative of a phosphatidylcholine lipid (s) is preferably diacyl phospholipid, (MAPC) (page 7, line 25-35). The diacyl lipid(s) is preferably a phospholipid (page 8, line 5-10). The total weight of membrane lipid in the composition is usually between 20% to 80%, most  preferably 40% to 60%,.  The proportion of the 40%, of the overall composition, although in many cases amounts greater than 60% may be employed. It may be a c1 _5 alcohol eg. ethanol, isopropyl alcohol, propylene glycol, on its own or preferably, in combination with a second hydrophilic component e.g. glycerol, butylene glycol and less preferably polyethylene glycols with molecular weights up 30 to about 1000 (page 10, line 20-35). The lipophilic component in the composition normally comprises between 5% to 50%, preferably 10% to 30% by weight overall. The lipophilic component may be an organic material that is liquid at ambient temperatures, is immiscible with water, and has no surface-active or amphiphilic properties. It will not normally contain ionised groups. Preferably the lipophilic component is an oil and the amount present should be less than the lipid component. It may be a hydrocarbon, fatty acid ester or ether, or a mixture. Alternatively, it may be a volatile oil or a volatile silicone. Typical examples of preferred
lipophilic components are ethyl oleate, isopropyl myristate, isopropyl palmi tate, medium and long chain triglycerides, propylene glycol esters, volatile/essential oils, and mixtures thereof (page 11, line 34 to page 12, line 16). The composition may further comprise at lease one biologically active compound which has lipophilic and/or hydrophilic properties. Preferably it is in solution in the composition but it may also be in dispersion (page 12, line 20-25). Surfactant is optional (page 17, line 10-15). The dilution of the composition with water to form a liquid with particle size below 200nm (page 7, line 1-10). In working example 2, a composition comprising 50 parts of enzyme modified 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Leigh et al.   is that Leigh et al.    is not specific enough for anticipation.
	
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3, 6, 9-10, Leigh et al. teaches a composition comprising a mixture of monoacyl phospholipid (MAPC): phospholipid lipid (PC) = 1:5 to 5:1) at 20% to 80%, lipophilic component  (oil and fat such as medium and long chain triglycerides) between 5% to 50%; hydrophilic medium  such as ethanol, isopropyl alcohol or propylene glycol  (optional with second hydrophilic  component such as glycerol) at 10% to 60% by weight; optional surfactant; lipophilic biologically active compound (sparingly soluble substance).
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 5 and 7, both ethanol and surfactant are optional and not required, thus, could be 0%, meets the limitation of 15% or less and 10%v or less that includes 0%.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (WO0061113), as applied for the above 103 rejections for claims 1-7 and 9-10, in view of Leigh2 (US6605298).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Leigh et al. teaching has been already discussed in the above 103 rejections and is incorporated herein by reference.
Leigh2 teaches The compositions are a mixture of membrane lipid(s), hydrophilic medium and optionally a biologically active compound(s). The membrane lipid component consists of one or more monoacyl membrane derived lipids preferably, but not necessarily, in association with one or more diacyl membrane lipids. Examples of phospholipids are phosphatidylcholine (PC), phosphatidyl ethanolamine (PE),
phosphatidylglycerol (PG), phosphatidylinositol (PI), phosphatidyl serine(PS), phosphatidic acid (PA) and spingomyelin. The acyl chain can either be unsaturated or saturated and can have 12 to 22, preferably 14 to 18 carbon atoms (column 4, line 64 to column 5, line 25). Oils and free fatty acids often present as by products or impurities in the phospholipids, may also be included as long as their presence is insufficient to play a functional role in the formulation (column 9, line 5-10).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Leigh et al. is that Leigh et al.   do not expressly teach medium chain fatty acid. This deficiency in Leigh et al. is cured by the teachings of Leigh2.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leigh et al., as suggested by Leigh2, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include fatty acid in the composition of Leigh et al. because fatty acid is a suitable ingredient to be included in the composition comprising a mixture of monoacyl phospholipid and phospholipid lipid as suggested by Leigh2. MPEP 2144.05. Therefore, it is obvious for one of ordinary skill in the art to fatty acid in the composition of Leigh et al. and produce instant claimed invention with reasonable expectation of success.
Regarding claim 8, prior arts teach fatty acid that encompassing medium chain fatty acid as common fatty acid, since generally fatty acid encompasses medium chain and long chain fatty acid. Furthermore Leigh2 teaches fatty acid present as by products or impurities in the phospholipids, and the acyl chain of phospholipid can either be unsaturated or saturated and can have 12 to 22, so the fatty acid as by product of acryl 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613